Appeal from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered April 29, 2004 in a legal malpractice action. The order, insofar as appealed from, granted the motion of third-party defendants for summary judgment dismissing the third-party complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Gorski, Martoche, Pine and Lawton, JJ.